DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2021 has been entered.

Response to Amendment
With respect to Applicant’s amendment of Claim 1 with regards to 35 U.S.C. 112, the claim interpretations with respect to the same have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ansari et al. (US PGPUB 2015/0347683; hereinafter “Ansari”) in view of Collins, Jr. et al. (US PGPUB 2009/0112630; hereinafter “Collins”) and in view of Peng (US PGPUB 2002/0078209; hereinafter “Peng”).
Claim 1: (Currently Amended)
Ansari teaches an apparatus comprising: 
a network interface to communicatively couple the apparatus with a repository via a network ([0045] “As shown in FIG. 1A, secure connectivity to the service center 50 is provided… via a wide area networks (WAN) interface such as Ethernet WAN 53 over a broadband connection via the public Internet 99,” wherein Fig. 1A shows Gateway 10, i.e. the apparatus, coupled to Network Service Center 50 via an Ethernet/WAN 53 network interface, wherein the Network Service Center 50 comprises a repository since Ansari discloses, [0122] “… a descriptor package helps the gateway appliance interpret the command to obtain the software update, e.g., at a certain location in the networked service center.”); 
a wireless covering interface to communicatively couple the apparatus with a first architectural covering (Fig. 1A: WiFi LAN Access Point 62 connecting Gateway 10 with various “endpoint devices”, see Ansari [0046]. Further, [0047] “the gateway appliance interfaces with digital endpoint devices including, but not limited to: … networked home devices such as … automatically controlled window blinds 24”); 
a processor ([0050] “The composition of the premises gateway appliance 10 according to the present invention is now described in greater detail with reference to FIGS. 2A-2C,” wherein Fig. 2B shows CPU 158.); and 
a memory storing instructions that, upon execution by the processor, configure the apparatus to (Fig. 2B: Hard Drive 154. [0051] “The CPU 152 is also coupled to a random access memory (‘RAM’) and additionally, non-volatile hard drive/disk magnetic and/or optical disk memory storage 154. Generally, the above-identified computer readable media provide non-volatile storage of computer readable instructions, data structures, program modules, objects, and other data for use by the gateway device.”):
determine information about the first architectural covering ([0111] “These devices also referred to as endpoint devices … the method of configuration, e.g., automatic discovery and configuration may be based on the specific device's current firmware or software or like version. The appliance in one embodiment also may keep a record or table of configuration information” [0162] “the gateway appliance detects and automatically discovers the following components: all the controllers that are part of the home automation network and whose protocol is supported on the gateway appliance; all the end devices supported on each of those controllers; and the firmware versions on each controller and end device.”).

With further regard to Claim 1, Ansari does not teach the following, however, Collins teaches:
the determined information including an architectural covering model number ([0103] “in connection with wall hub 1460 establishing communications with a particular device 12, the wall hub 1460 receives data from the particular devices 12, such as a model number or device type number or other identification information, from which the type of device 12 can be determined by wall hub 1460.,” wherein the “wall hub 1460” 
transmit a request identifying the architectural covering model number to the repository ([0103] “If wall hub 1460 does not have the device driver software for the particular device 12, then wall hub 1460 requests the device driver software from a hub server 206 which, according to this disclosure, contains a library of device driver software for the various types of devices 12.”);
in response to receiving architectural covering software indicating the architectural covering model number, storing the architectural covering software ([0103] “Hub server 206 then responds by transmitting the requested device driver software to wall hub 1460 for storage and use.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as disclosed by Ansari with the model number functionality as taught by Collins since “information obtained … wall hub 1460 may be useful for facilitating product recalls that may be initiated by a device manufacturer or by a regulatory body… Such recalls may sometimes be limited to devices 12 having a particular firmware version or particular manufacturing series or having some other unique identification characteristic that does not necessarily apply to all of the similar types of devices 12 in use” (Collins [0143]).

With further regard to Claim 1, Ansari in view of Collins does not teach the following, however, Peng teaches:
architectural covering software from the first architectural covering, transmit the architectural covering software to the first architectural covering ([0016] “method for processing requests at a gateway comprises the steps of parsing a request … accessing the gateway database, constructing a response based on the accessing, and sending the response to the mobile device … the step of accessing a gateway database includes the steps of determining whether a requested application or data is located in the gateway.” [0048] “when the gateway SC 208 receives a download, status check, or update request from the mobile device 110, the gateway SC 208 determines operations necessary to respond to the request.” [0073] “Based on the database access, if the requested application/data is found, the gateway MD [Directory] 214 constructs an application search response and passes the response to the MQM [Message Queue Manager] 210 (step 324). …The response is then passed to the physical session connected to the mobile device 110 (step 330).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as disclosed by Ansari in view of Collins with the endpoint device software request as taught by Peng in order to implement a system which “provides intelligent caching of applications/data, applications/data management, facilitates transfer of application/data” (Peng [0048]).

Claim 2: (Currently Amended)
Ansari in view of Collins and Peng teaches the apparatus of claim 1 and Peng further teaches wherein the execution of the instructions further configures the apparatus to transmit an advertisement of the architectural covering software to the first 

Claim 3: (Currently Amended)
Ansari in view of Collins and Peng teaches the apparatus of claim 2 and Peng further teaches wherein the execution of the instructions further configures the apparatus to transmit the advertisement to a second architectural covering (See Fig. 1 of Peng showing a plurality of Mobile Devices 110A-110C. [0081] “the mobile device 110 may initiate an update request to maintain the integrity of the applications/data cached in the mobile DB 228. If the mobile device 110 obtained an application/data from a 3i server 104, such updates are initiated based on broadcast notifications,” wherein it is clear from the disclosure of Peng that the described update notification operations are applicable with regard to plurality of Mobile Devices 110A-110C shown in Fig. 1 of Peng.).

Claim 8: (Currently Amended)
Ansari teaches a method comprising: 
determining information about a first architectural covering ([0111] “These devices also referred to as endpoint devices … the method of configuration, e.g., 
transmitting to the first architectural covering via a wireless covering interface (Fig. 1A: WiFi LAN Access Point 62 connecting Gateway 10 with various “endpoint devices”, see Ansari [0046]. Further, [0047] “the gateway appliance interfaces with digital endpoint devices including, but not limited to: … networked home devices such as … automatically controlled window blinds 24”).

With further regard to Claim 8, Ansari does not teach the following, however, Collins teaches:
the determined information including an architectural covering model number ([0103] “in connection with wall hub 1460 establishing communications with a particular device 12, the wall hub 1460 receives data from the particular devices 12, such as a model number or device type number or other identification information, from which the type of device 12 can be determined by wall hub 1460.,” wherein the “wall hub 1460” 
transmitting a request identifying the architectural covering model number to the repository via a network interface ([0103] “If wall hub 1460 does not have the device driver software for the particular device 12, then wall hub 1460 requests the device driver software from a hub server 206 which, according to this disclosure, contains a library of device driver software for the various types of devices 12.” [0123] “One embodiment of a wall hub 1460 is shown in FIG. 25 …  A WiFi antenna 328 is mounted to one of sidewalls 318,” and [0123] “two 10/100 Ethernet ports 330 are accessible on bottom wall 320 for wired coupling of hub 1460 to the Ethernet 24 of the healthcare facility,” wherein [0146] “the hub server 206 may not be dedicated to only serving hubs 14, 1460, but may also serve other devices connected to Ethernet 24.”);
in response to receiving architectural covering software indicating the architectural covering model number, storing the architectural covering software ([0103] “Hub server 206 then responds by transmitting the requested device driver software to wall hub 1460 for storage and use.”) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Ansari with the model number functionality as taught by Collins since “information obtained … wall hub 1460 may be useful for facilitating product recalls that may be initiated by a device manufacturer or by a regulatory body… Such recalls may sometimes be limited to devices 12 having a particular firmware version or particular 
 
With further regard to Claim 8, Ansari in view of Collins does not teach the following, however, Peng teaches:
in response to receiving a request for the architectural covering software from the first architectural covering, transmitting the architectural covering software to the first architectural covering ([0016] “method for processing requests at a gateway comprises the steps of parsing a request … accessing the gateway database, constructing a response based on the accessing, and sending the response to the mobile device … the step of accessing a gateway database includes the steps of determining whether a requested application or data is located in the gateway.” [0048] “when the gateway SC 208 receives a download, status check, or update request from the mobile device 110, the gateway SC 208 determines operations necessary to respond to the request.” [0073] “Based on the database access, if the requested application/data is found, the gateway MD [Directory] 214 constructs an application search response and passes the response to the MQM [Message Queue Manager] 210 (step 324). …The response is then passed to the physical session connected to the mobile device 110 (step 330).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Ansari in view of Collins with the endpoint device software request as taught by Peng in order to implement a system which “provides intelligent caching of applications/data, applications/data management, facilitates transfer of application/data” (Peng [0048]).

Claim 9: (Currently Amended)
Ansari in view of Collins and Peng teaches the method of claim 8 and Peng further teaches further including transmitting an advertisement of the architectural covering software to the first architectural covering ([0081] “the mobile device 110 may initiate an update request to maintain the integrity of the applications/data cached in the mobile DB 228. If the mobile device 110 obtained an application/data from a 3i server 104, such updates are initiated based on broadcast notifications,” wherein the “broadcast notification” is the “advertisement” and further wherein the “mobile device” in Peng is analogous to the “networked home device” described in Ansari.).

Claim 10:	
Ansari in view of Collins and Peng teaches the method of claim 9 and Peng further teaches further including transmitting the advertisement to a second architectural covering (See Fig. 1 of Peng showing a plurality of Mobile Devices 110A-110C. [0081] “the mobile device 110 may initiate an update request to maintain the integrity of the applications/data cached in the mobile DB 228. If the mobile device 110 obtained an application/data from a 3i server 104, such updates are initiated based on broadcast notifications,” wherein it is clear from the disclosure of Peng that the described update notification operations are applicable with regard to plurality of Mobile Devices 110A-110C shown in Fig. 1 of Peng.).

Claim 11: (Currently Amended)
architectural covering software retrieved from the repository in a datastore ([0050] “The composition of the premises gateway appliance 10 according to the present invention is now described in greater detail with reference to FIGS. 2A-2C.” [0051] “non-volatile hard drive/disk magnetic and/or optical disk memory storage 154. Generally, the above-identified computer readable media provide non-volatile storage of computer readable instructions, data structures, program modules, objects, and other data for use by the gateway device … storage 154 is preferably partitioned into a network side which is the repository for storing all of the service logic and data associated with executing services subscribed to by the user … and a user partition for storing user generated content.” [0126] “one or more gateway appliances communicate with the FUM or like functionality to download compatible software for itself and the endpoint devices,” wherein the downloaded “compatible software for … the endpoint devices” is stored in Storage 154.).

Claim 12: (Currently Amended)
Ansari in view of Collins and Peng teaches the method of claim 11 and Ansari further teaches wherein the first architectural covering pulls the architectural covering software from the datastore ([0128] “Similarly, for the end point device a user may have the option to automate the download or be prompted to initiate the download when an update is available in the FUM, for example,” wherein a “download” operation is the “pull” operation.).


Ansari in view of Collins and Peng teaches the method of claim 8 and Ansari further teaches wherein 
the network interface communicates with the repository utilizing a first communication protocol ([0045] “As shown in FIG. 1A, secure connectivity to the service center 50 is provided, in one embodiment, via a wide area networks (WAN) interface such as Ethernet WAN 53 … the service center 50 generally provides a secure IP-based communications and processing infrastructure for supporting the variety of services and applications and communications residing at multiple gateway devices 10.sub.1, . . . 10n,” wherein Internet Protocol (IP) is the “first communication protocol”.) and 
the wireless covering interface communicates with the first architectural covering utilizing a second communication protocol different from the first communication protocol ([0048] “an Instant Messaging (IM) or XMPP (Extensible Messaging and Presence Protocol) network messaging infrastructure, e.g., IM networks 99a, 99b such as provided by Yahoo, Microsoft (MSN), Skype, America Online, ICQ, and the like, shown for purposes of illustration in FIG. 1A, a user may access any type of functionality at a subordinate digital end point device at the premises via the appliance 10 and service center 50 by simple use of peer and presence messaging protocols. In one exemplary embodiment, a peer and presence communications protocol may be used such as Jabber and/or XMPP.” Further, [0156] “the appliance supports multiple types of home automation controllers and multiple protocol standards including a variety of non-IP protocol standards and vendor specific proprietary protocols such as Insteon, 

Claim 14: 
Ansari in view of Collins and Peng teaches the method of claim 13 and Ansari further teaches wherein the second communication protocol does not utilize internet protocol ([0156] “the appliance supports multiple types of home automation controllers and multiple protocol standards including a variety of non-IP protocol standards and vendor specific proprietary protocols such as Insteon, Zwave etc. … The gateway appliance only communicates with controllers via vendor specific protocols.”).

Claim 15: (Currently Amended)	
Ansari teaches a non-transitory computer readable medium comprising instructions that, when executed cause a machine to at least: 
determine information about a first architectural covering ([0111] “These devices also referred to as endpoint devices … the method of configuration, e.g., automatic discovery and configuration may be based on the specific device's current firmware or software or like version. The appliance in one embodiment also may keep a record or table of configuration information” [0162] “the gateway appliance detects and automatically discovers the following components: all the controllers that are part of the home automation network and whose protocol is supported on the gateway appliance; all the end devices supported on each of those controllers; and the firmware versions on each controller and end device.”); and


With further regard to Claim 15, Ansari does not teach the following, however, Collins teaches:
the determined information including an architectural covering model number ([0103] “in connection with wall hub 1460 establishing communications with a particular device 12, the wall hub 1460 receives data from the particular devices 12, such as a model number or device type number or other identification information, from which the type of device 12 can be determined by wall hub 1460.,” wherein the “wall hub 1460” and “particular device” are equivalent to the claimed “Apparatus” and “First Architectural Covering”);
transmit a request identifying the architectural covering model number to the repository via a network interface ([0103] “If wall hub 1460 does not have the device driver software for the particular device 12, then wall hub 1460 requests the device driver software from a hub server 206 which, according to this disclosure, contains a library of device driver software for the various types of devices 12.” [0123] “One embodiment of a wall hub 1460 is shown in FIG. 25 …  A WiFi antenna 328 is mounted to one of sidewalls 318,” and [0123] “two 10/100 Ethernet ports 330 are accessible on bottom wall 320 for wired coupling of hub 1460 to the Ethernet 24 of the healthcare 
in response to receiving architectural covering software indicating the architectural covering model number, storing the architectural covering software ([0103] “Hub server 206 then responds by transmitting the requested device driver software to wall hub 1460 for storage and use.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer readable medium as disclosed by Ansari with the model number functionality as taught by Collins since “information obtained … wall hub 1460 may be useful for facilitating product recalls that may be initiated by a device manufacturer or by a regulatory body… Such recalls may sometimes be limited to devices 12 having a particular firmware version or particular manufacturing series or having some other unique identification characteristic that does not necessarily apply to all of the similar types of devices 12 in use” (Collins [0143]).

With further regard to Claim 15, Ansari in view of Collins does not teach the following, however, Peng teaches:
in response to receiving a request for the architectural covering software from the first architectural covering, transmitting the architectural covering software to the first architectural covering ([0016] “method for processing requests at a gateway comprises the steps of parsing a request … accessing the gateway database, constructing a response based on the accessing, and sending the response to the mobile device … 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer readable medium as disclosed by Ansari in view of Collins with the endpoint device software request as taught by Peng in order to implement a system which “provides intelligent caching of applications/data, applications/data management, facilitates transfer of application/data” (Peng [0048]).

Claim 16: (Currently Amended)
Ansari in view of Collins and Peng teaches the computer readable medium of claim 15 and Peng further teaches wherein the instructions, when executed, cause the machine to transmit an advertisement of the architectural covering software to the first architectural covering ([0081] “the mobile device 110 may initiate an update request to maintain the integrity of the applications/data cached in the mobile DB 228. If the mobile device 110 obtained an application/data from a 3i server 104, such updates are initiated based on broadcast notifications,” wherein the “broadcast notification” is the 

Claim 17: (Currently Amended)
Ansari in view of Collins and Peng teaches the computer readable medium of claim 16 and Peng further teaches wherein the instructions, when executed, cause the machine to transmit the advertisement to a second architectural covering (See Fig. 1 of Peng showing a plurality of Mobile Devices 110A-110C. [0081] “the mobile device 110 may initiate an update request to maintain the integrity of the applications/data cached in the mobile DB 228. If the mobile device 110 obtained an application/data from a 3i server 104, such updates are initiated based on broadcast notifications,” wherein it is clear from the disclosure of Peng that the described update notification operations are applicable with regard to plurality of Mobile Devices 110A-110C shown in Fig. 1 of Peng.).

Claim 18: (Currently Amended)
Ansari in view of Collins and Peng teaches the computer readable medium of claim 15 and Ansari further teaches wherein the instructions, when executed, cause the machine to store the architectural covering software retrieved from the repository in a datastore ([0050] “The composition of the premises gateway appliance 10 according to the present invention is now described in greater detail with reference to FIGS. 2A-2C.” [0051] “non-volatile hard drive/disk magnetic and/or optical disk memory storage 154. Generally, the above-identified computer readable media provide non-volatile storage of 

Claim 19: (Currently Amended)
Ansari in view of Collins and Peng teaches the computer readable medium of claim 18 and Ansari further teaches wherein the first architectural covering pulls the architectural covering software from the datastore ([0128] “Similarly, for the end point device a user may have the option to automate the download or be prompted to initiate the download when an update is available in the FUM, for example,” wherein a “download” operation is the “pull” operation.).

Claim 20:	
Ansari in view of Collins and Peng teaches the computer readable medium of claim 15 and Ansari further teaches wherein 
the network interface communicates with the repository utilizing a first communication protocol ([0045] “As shown in FIG. 1A, secure connectivity to the service center 50 is provided, in one embodiment, via a wide area networks (WAN) interface 
the wireless covering interface communicates with the first architectural covering utilizing a second communication protocol different from the first communication protocol ([0048] “an Instant Messaging (IM) or XMPP (Extensible Messaging and Presence Protocol) network messaging infrastructure, e.g., IM networks 99a, 99b such as provided by Yahoo, Microsoft (MSN), Skype, America Online, ICQ, and the like, shown for purposes of illustration in FIG. 1A, a user may access any type of functionality at a subordinate digital end point device at the premises via the appliance 10 and service center 50 by simple use of peer and presence messaging protocols. In one exemplary embodiment, a peer and presence communications protocol may be used such as Jabber and/or XMPP.” Further, [0156] “the appliance supports multiple types of home automation controllers and multiple protocol standards including a variety of non-IP protocol standards and vendor specific proprietary protocols such as Insteon, Zwave etc. … The gateway appliance only communicates with controllers via vendor specific protocols.”).

Claim 21:	
Ansari in view of Collins and Peng teaches the computer readable medium of claim 20 and Ansari further teaches wherein the second communication protocol does .

Claims 65-67 are rejected under 35 U.S.C. 103 as being unpatentable over Ansari in view of Collins and Peng as applied to Claim 1 above, and further in view of Gupta et al. (US PGPUB 2018/0176769; hereinafter “Gupta”).
Claim 65: (New)
Ansari in view of Collins and Peng teaches all the limitations of claim 1 as described above. Ansari in view of Collins and Peng does not teach the following, however, Gupta teaches:
wherein the execution of the instructions further configures the apparatus to transmit, prior to receiving the request for the architectural covering software from the first architectural covering, second information about the architectural covering software to the first architectural covering, wherein the request is received based on the second information ([0019] “The service update information may be relevant to a certain model of UEs [User Equipment] and/or UEs having a specific version of an installed service to be updated. At 204, the BMSC [Broadcast Multicast Service Center] 112 may provide a service announcement regarding the service update availability. The service announcement may be made to the UE 102 in various ways, such as by broadcasting the announcement via the base station 110 to the UEs in the coverage area 108 as 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as disclosed by Ansari in view of Collins and Peng with the transmission of information as taught by Gupta since “with a hybrid transport mechanism utilizing broadcasting and unicasting, the network would only be impacted once, as opposed to potentially millions of times for delivery to millions of UEs individually, to deliver a single package to all relevant UEs via broadcast after an initial handshake authentication” (Gupta [0013]).

Claim 66: (New)
Ansari in view of Collins, Peng and Gupta teaches the apparatus of claim 65, and Gupta further teaches:
wherein the second information comprises a unicast advertisement or a broadcast advertisement that identifies the architectural covering model number and a first software version  ([0019] “The service update information may be relevant to a certain model of UEs [User Equipment] and/or UEs having a specific version of an installed service to be updated. At 204, the BMSC [Broadcast Multicast Service Center] 112 may provide a service announcement regarding the service update availability. The service announcement may be made to the UE 102 in various ways, such as by 

Claim 67: (New)
Ansari in view of Collins, Peng and Gupta teaches the apparatus of claim 66, and Gupta further teaches:
wherein the request is received based on the first architectural covering having the architectural covering model number ([0019] “The service update information may be relevant to a certain model of UEs [User Equipment].” [0020] “In response to the service announcement, the UE 102 may establish communication with the server 114 via the base station 110 and the BMSC 112 at 206 … As discussed above, the service update may only be applicable to a specific group of UEs, and not to other UEs as discussed with reference to UE 104 in FIG. 1, which does not have the installed service or a relevant version of the installed service, and does not respond to the service announcement.”).

With further regard to Claim 67, Ansari further teaches the first architectural covering storing software that has a second software version different from the first software version ([0122] “FIG. 6E shows at step 260 the gateway appliance receipt of a notify message indicating the published firmware or configuration update either for itself or a digital endpoint device. At step 262, the gateway appliance makes a comparison against the current firmware version and determines if the update is needed. If the .

Claim 68 is rejected under 35 U.S.C. 103 as being unpatentable over Ansari in view of Collins and Peng as applied to Claim 1 above, and further in view of Howard et al. (US PGPUB 2005/0210034; hereinafter “Howard”).
Claim 68: (New)
Ansari in view of Collins and Peng teaches all the limitations of claim apparatus as described above. Ansari in view of Collins and Peng does not teach the following, however, Howard teaches:
wherein execution of the instructions further configure the apparatus to receive a transmission parameter from the first architectural covering via the wireless covering interface, wherein the transmission parameter indicates a size for transmitting the architectural covering software in chunks to the first architectural covering ([0054] “able 1 contains pseudocode illustrating what types of information may be stored in a capabilities description 38 or table 38 … maximum communication packet size” [0079] “A capabilities table 98 may also be provided at the embedded computer 78.”), and
wherein the architectural covering software is transmitted to the first architectural covering in chunks based on the transmission parameter ([0081] “The communications module 96 or code provides access to the communications port 94, and ensures that data is given to the communications port 94 in appropriately sized and formatted pieces.” [0082] “A communication module 102 provides features similar to those provided by the communications module 96 of the embedded computer 78. The 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as disclosed by Ansari in view of Collins and Peng with the transmission size as taught by Howard since “Basic information about the embedded device 24, its characteristics and capabilities are useful to those who may wish to somehow interact with it” (Howard [0054]).

Response to Arguments
Applicant's arguments, see Pages 7-9 of the Remarks filed January 20, 2021, with respect to the rejections under 35 U.S.C. 103 of Claims 1-3 and 8-21 have been fully considered but are moot in view of new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749.  The examiner can normally be reached on Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOANNE G MACASIANO/Examiner, Art Unit 2194